Citation Nr: 0003066	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a left hip 
disability, to include entitlement to a separate evaluation 
for arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
February 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Initially, this claim included the issue listed on the first 
page of this decision and entitlement to secondary service 
connection for left knee disability and a low back 
disability.  In October 1997, the Board denied the secondary 
service connection issues and remanded the remaining issue to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  A left hip disability is manifested by a limp and 
increased pain on use: there is no malunion, only slight 
limitation of thigh motion (internal rotation to 10 degrees, 
external rotation to 30 degrees, motion from 180 degrees of 
extension to 50 degrees of flexion), and no atrophy or 
weakness.  There is no more than moderate left lower 
extremity disability.

3.  The veteran's left hip disability is manifested by X-ray 
evidence of arthritis, limited motion, and complaints of 
pain.



CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for a left hip 
disability is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, and Part 4, 
Codes 5252, 5255 (1999).

2.  The criteria for a separate 10 percent rating for a left 
hip disability are met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Code 5003, 5252, 5255 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")   has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim.   When a disability not specifically provided for in 
the rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(1999).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 
(1995), that once degenerative arthritis is established by X- 
ray evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: (1) where limitation of motion of a 
joint or joints is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, and limitation of motion meets the criteria in the 
diagnostic code or codes applicable to the joint or joints 
involved, the corresponding rating under the code or codes 
will be assigned; (2) where the objectively confirmed 
limitation of motion is not of a sufficient degree to warrant 
a compensable rating under the code or codes applicable to 
the joint or joints involved, a rating of 10 percent will be 
assigned for each major joint or group of minor joints 
affected, "to be combined, not added"; and (3) where there is 
no limitation of motion, a rating of 10 percent or 20 
percent, depending upon the degree of incapacity, may still 
be assigned if there is X-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups. In 
addition, Diagnostic Code 5003 is to be read in conjunction 
with 38 C.F.R. § 4.59, and it is contemplated by a separate 
regulation, 38 C.F.R. § 4.40, which relates to pain in the 
musculoskeletal system. Finally, the Court noted that 
"Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."

Service connection was granted for a left hip disability in 
May 1993, and a 10 percent evaluation was assigned under 
Diagnostic Code 5255.  This was based on service medical 
records which showed that the veteran's preexisting 
disability (considered to be 0% disabling at enlistment) was 
aggravated during service.  VA records showed on examination 
in April 1993 that the veteran had flexion to 60 degrees and 
extension to 45 degrees.  Pain was noted over the posterior 
femoral head on the left side.  

On VA examination in January 1995, examination showed no 
swelling, or deformity.  There was crepitation and pain with 
abduction to 45 degrees, and adduction was noted to be normal 
at 0 degrees.  Flexion was painful at 125 degrees and 
extension was to 0 degrees.  There was pain with internal and 
external rotation with motion to 20 degrees, bilaterally.  
Pain with palpation was also noted.  X-rays were noted to 
show degenerative joint disease of the left hip.  

In December 1995, the veteran appeared at a hearing at the RO 
and testified in support of his claim.  He stated that he was 
limited in being able to play with his children, walk and 
stand for any length of time.  He reported having pain and 
that he walks with a limp.  The veteran testified that he was 
currently employed as a harvester for Campbell's Food Company 
and that on one occasion his hip and back locked while he was 
working.  He also testified that he was limited in being able 
to participate in sports.  A complete transcript is of 
record.  

On VA examination in May 1997, it was noted that the veteran 
had not worked since May 1996, when his pain apparently 
prevented him from continued labor duties.  Examination 
showed a normal gait with left hip flexion to 45 degrees; 
extension to 0 degrees; abduction to 40 degrees; adduction to 
20 degrees; internal rotation to 10 degrees; and external 
rotation to 10 degrees.  The finding was, left hip Perthes 
disease with prominent femoral head deformity.  

The veteran was examined by VA in May 1999.  It was noted 
that since his discharge from service, he worked in at a 
mushroom plant, but that because there was a lot of standing 
and walking, he could not do the job, and he changed to a 
furniture plant.  He stated that that position was only part 
time and that he currently did just odd jobs.  The examiner 
noted that the veteran had pain after activity which lasted 
more than 30 to 45 minutes, including walking and standing.  
It was stated that he could not do any sports.  

On examination, it was noted that the veteran had a slight 
left compensated weak gluteus medius limp.  He could come 
within two inches of touching the floor without bending his 
knees.  It was noted that he had no atrophy of the thigh and 
no clinically significant weakness.  Motion of the left hip 
was noted as follows: internal rotation to 10 degrees, 
external rotation to 30 degrees, motion from 180 degrees of 
extension to 50 degrees of flexion.   The examiner found that 
the veteran had degenerative disease with pain complaints 
that were compatible with his hip problem.  It was stated 
that activities which were limited were all sports and any 
job that required more than 30-45 minutes on his feet which 
caused pain.  

In June 1999, the RO increased the veteran's evaluation from 
10 percent to 20 percent disabling under Diagnostic Code 
5255.  

Malunion of either femur warrants a 20 percent rating when 
the disability results in moderate knee or hip disability.  A 
30 percent rating requires that the malunion produce marked 
knee or hip disability.  Nonunion or fracture of the surgical 
neck of either femur warrants a 60 percent rating if the 
fracture results in a false joint.  38 C.F.R. Part 4, Code 
5255.  Limitation of flexion of either thigh to 30 degrees 
warrants a 20 percent rating.  A 30 percent rating requires 
that flexion be limited to 20 degrees.  38 C.F.R. Part 4, 
Code 5252.  

Degenerative arthritis established by X-ray evidence will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).

Normal range of hip flexion is from 0 to 125 degrees; normal 
range of hip abduction is from 0 to 45 degrees. 38 C.F.R. § 
4.71, Plate II.

Here, malunion or nonunion of the femur is not shown, and the 
veteran's left hip disability has not resulted in a false 
joint.  Thus, a higher rating for right femur fracture 
residuals under Code 5255 is not warranted.  There is no 
evidence that the veteran has limitation of thigh flexion to 
20 degrees or less so as to permit a higher evaluation under 
Code 5252.  In addition there is no showing of ankylosis 
(Code 5250).  

The veteran's disability has been rated by analogy as 20 
percent disabling under Diagnostic Code 5255, reflective of 
moderate impairment.  In order to qualify for an increased 
evaluation under that Code, there must be a showing of marked 
impairment.  

The Board finds that the veteran's disability is properly 
rated as 20 percent disabling which is indicative of moderate 
left hip impairment.  While the veteran has decreased motion 
of the left hip, the findings do not show that his motion is 
so limited as to warrant an evaluation above that currently 
assigned.  

The Board notes the argument that the veteran has decreased 
motion during flare-ups.  The Board notes the veteran's 
complaints of pain on use.  However, the Board finds that the 
functional impairment noted is contemplated in the rating 
which reflects moderate impairment.  It is noted that there 
was a finding of no atrophy and no weakness.  Accordingly, 
the Board concludes that marked impairment is not shown and 
that a higher rating for a left hip disability is not 
warranted.

The Board's decision in this case is based upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board finds that there is no evidence 
submitted by the veteran, suggesting that the veteran's 
service-connected left hip disability has markedly interfered 
with earning capacity or employment status beyond that 
interference contemplated by the assigned 20 percent 
evaluation.  Moreover, there is no indication that his 
service-connected left hip disability has necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds no basis for a remand for compliance 
with the procedures for the assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) (1999).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

However, as set forth above, in Hicks v. Brown, 8 Vet. App. 
417 (1995), the Court noted that Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful a motion of a major joint or group 
of minor joints caused by degenerative arthritis that is 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Therefore, with X-ray evidence of 
degenerative changes and objective demonstration of painful, 
but not limited, motion of the affected joint, a 10 percent 
rating would be applied to the joint under Diagnostic Code 
5003.  In this case, the evidence shows that the veteran has 
been diagnosed with degenerative joint disease of the left 
hip, based on x-ray and physical examination findings, and he 
has complained of pain on motion. On this basis, the Board 
finds that a separate 10 percent rating is appropriate for 
the veteran's left hip disability, in addition to the 20 
percent rating currently assigned.  


ORDER

An increased evaluation for a left hip disability is denied.  


A separate 10 percent rating for a left hip disability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

